Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 1 of 143




              EXHIBIT C:
  R. Weigand Medical Records as of
        September 24, 2020
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 2 of 143
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 3 of 143




WEIGAND, RUBEN (P00221172) 2000001825
PMR                                                                            Page 2 of 2
              Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 4 of 143

 diagrams, proposed tx plan, etc. for review by MMB prior to care. Thank you.


 MMB Reviewer:                                     MMB Physician:                                     Date:


 Comments:
 08/28/2020 5:43AM - Re vie w Comple te by ja mie .ha milton
 GI cons ult, for bilia ry s te nt re mova l, a pprove d a t this time . If furthe r te s ting, tre a tme nt or s urge ry is re quire d
 ple a s e s ubmit a nothe r e P MR with s upporting obje ctive me dica l docume nta tion/note s , la b re s ults , x-ra ys ,
 dia gra ms , propos e d tx pla n, e tc. for re vie w by MMB prior to ca re . Tha nk you.

 08/27/2020 2:51P M - P ris one r Me dica l Re que s t initia te d by ke lly.gutie rre z_2
 GAS TRO




   WEIGAND, RUBEN (P00221172) 2000001825
https://ows.doj.gov/OWS/eactionformcontents.ashx?Action=Print+PMR&FolderID=00000... 8/28/2020
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 5 of 143




WEIGAND, RUBEN (P00221172) 2000001825
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 6 of 143




WEIGAND, RUBEN (P00221172) 2000001825
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 7 of 143




WEIGAND, RUBEN (P00221172) 2000001825
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 8 of 143




WEIGAND, RUBEN (P00221172) 2000001825
     Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 9 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 10 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 11 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 12 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 13 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 14 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 15 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 16 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 17 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 18 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 19 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 20 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 21 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 22 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 23 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 24 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 25 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 26 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 27 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 28 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 29 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 30 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 31 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 32 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 33 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 34 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 35 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 36 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 37 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 38 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 39 of 143




WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 40 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 41 of 143
Name          Case U
                   1:20-cr-00188-JSR
                    sername     Date DocumentType
                                              98-3 Filed 09/24/20  Page 42 of 143
                                                               Reason
DAILYCONTACTS     ariadne.romero   9/3/2020 12:04:12   Refused
                                   PM
DAILYCONTACTS     sally.eagleman   9/1/2020 10:05:19   Other          on lock down
                                   AM
DAILYCONTACTS     sally.eagleman   8/31/2020 9:45:30   Other
                                   AM
DAILYCONTACTS     jonathan.montes 8/15/2020 10:41:54 Refused
                                  AM
URNIE SPECIMEN    ariadne.romero   8/14/2020 5:12:31   Administered
CUP                                PM
DAILYCONTACTS     ariadne.romero   8/14/2020 12:58:37 Refused
                                   PM
VITAL SIGNS       ariadne.romero   8/14/2020 11:11:09 Administered
                                   AM
VITAL SIGNS       maria.teodoro    8/13/2020 11:52:28 Refused
                                   PM
DAILYCONTACTS     tanya.cocker     8/13/2020 11:19:26 Refused
                                   AM
DAILYCONTACTS     sally.eagleman   8/12/2020 11:26:00 Administered
                                   AM
DAILYCONTACTS     sally.eagleman   8/11/2020 11:00:00 Administered
                                   AM
DAILYCONTACTS     ruby.reynosa     8/9/2020 10:56:41   Administered
                                   AM
DAILYCONTACTS     ariadne.romero   8/8/2020 11:18:19   Administered
                                   AM
DAILYCONTACTS     ariadne.romero   8/7/2020 10:49:44   Refused
                                   AM
DAILYCONTACTS     ariadne.romero   8/6/2020 11:23:15   Administered
                                   AM
DAILYCONTACTS     ruby.reynosa     8/2/2020 10:31:23   Administered
                                   AM
DAILYCONTACTS     tanya.cocker     8/1/2020 11:00:00   Refused
                                   AM
DAILYCONTACTS     tanya.cocker     7/31/2020 11:00:00 Administered
                                   AM
DAILYCONTACTS     tanya.cocker     7/30/2020 11:17:34 Administered
                                   AM


       WEIGAND, RUBEN (P00221172) 2000001825
Name       Case U
                1:20-cr-00188-JSR
                 sername     Date DocumentType
                                           98-3 Filed 09/24/20  Page 43 of 143
                                                            Reason
DAILYCONTACTS   sally.eagleman   7/7/2020 10:28:55   Administered
                                 AM
DAILYCONTACTS   sally.eagleman   7/6/2020 11:42:02   Administered
                                 AM
DAILYCONTACTS   cindy.urrutia    7/4/2020 12:26:44   Refused
                                 PM
DAILYCONTACTS   tanya.cocker     7/3/2020 10:26:22   Refused        low on supplyper pt- plus working out
                                 AM                                 right now
DAILYCONTACTS   tanya.cocker     7/2/2020 10:56:15   Refused        says low on supply
                                 AM
DAILYCONTACTS   sally.eagleman   6/29/2020 11:00:00 Administered
                                 AM
DAILYCONTACTS   tanya.cocker     6/25/2020 11:10:39 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/23/2020 11:17:39 Other           on lock down all day
                                 AM
DAILYCONTACTS   sally.eagleman   6/22/2020 11:38:57 Administered
                                 AM
DAILYCONTACTS   irene.masina     6/21/2020 11:43:09 Refused
                                 AM
DAILYCONTACTS   renee.sibayan    6/20/2020 11:10:51 Administered
                                 AM
DAILYCONTACTS   tanya.cocker     6/19/2020 11:06:19 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/17/2020 10:11:27 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/16/2020 10:34:43 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/15/2020 11:06:00 Administered
                                 AM
DAILYCONTACTS   ruby.reynosa     6/14/2020 11:00:57 Administered
                                 AM
DAILYCONTACTS   jonathan.montes 6/13/2020 11:23:33 Refused          wants to wear glasses
                                AM
DAILYCONTACTS   tanya.cocker     6/12/2020 11:57:07 Administered
                                 AM
DAILYCONTACTS   tanya.cocker     6/11/2020 11:14:19 Administered
                                 AM


       WEIGAND, RUBEN (P00221172) 2000001825
Name       Case U
                1:20-cr-00188-JSR
                 sername     Date DocumentType
                                           98-3 Filed 09/24/20  Page 44 of 143
                                                            Reason
DAILYCONTACTS   ariadne.romero   5/16/2020 10:06:12 Administered
                                 AM
DAILYCONTACTS   jonathan.montes 5/15/2020 12:50:27 Administered
                                PM
DAILYCONTACTS   jonathan.montes 5/14/2020 12:16:34 Administered
                                PM
DAILYCONTACTS   duanie.boltron   5/10/2020 12:09:15 Administered
                                 PM
DAILYCONTACTS   tanya.cocker     5/9/2020 12:12:04   Administered
                                 PM
DAILYCONTACTS   ariadne.romero   5/6/2020 11:59:04   Administered
                                 AM
DAILYCONTACTS   sally.eagleman   5/3/2020 10:04:31   Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/2/2020 10:15:50   Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/1/2020 10:15:45   Administered
                                 AM
DAILYCONTACTS   ariadne.romero   4/30/2020 10:25:46 Refused
                                 AM
DAILYCONTACTS   ariadne.romero   4/30/2020 10:24:00 Administration     / Cancelation Note: not given
                                 AM                 Cancelled
DAILYCONTACTS   sally.eagleman   4/29/2020 10:58:11 Administered
                                 AM
DAILYCONTACTS   cindy.urrutia    4/28/2020 12:20:47 Administered
                                 PM
DAILYCONTACTS   kevin.ortega     4/26/2020 11:40:59 Pending Pharmacy
                                 AM                 Delivery
DAILYCONTACTS   tanya.cocker     4/25/2020 11:58:31 Pending Pharmacy
                                 AM                 Delivery
DAILYCONTACTS   ariadne.romero   4/24/2020 10:15:47 Other              pt own propertyhas not delivered
                                 AM
DAILYCONTACTS   ariadne.romero   4/23/2020 11:52:16 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   4/22/2020 10:02:34 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   4/20/2020 11:34:21 Administered
                                 AM


       WEIGAND, RUBEN (P00221172) 2000001825
Name       Case U
                1:20-cr-00188-JSR
                 sername     Date DocumentType
                                           98-3 Filed 09/24/20  Page 45 of 143
                                                            Reason
DAILYCONTACTS   brisseth.rivera   3/24/2020 6:45:01   Administered
                                  AM
DAILYCONTACTS   sally.eagleman    3/23/2020 12:16:50 Administered
                                  PM
DAILYCONTACTS   tanya.cocker      3/20/2020 11:45:25 Other           not inside cart
                                  AM
DAILYCONTACTS   tanya.cocker      3/19/2020 6:25:53   Other          see note
                                  PM




       WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 46 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 47 of 143
continue use ofCase     1:20-cr-00188-JSR
                 IS every 1-2 hrs x2 days             Document 98-3 Filed 09/24/20 Page 48 of 143
f/u labs in 1.5 weeks
GI f/u in 3-4 wks for removal of biliarystents; per pt, he will be here up to 9/30 onlyand will then be brought to New York
rtc prn


Education

as above


 Diagnostic Name                              Scheduled Date                               Doctor
 COMP. METABOLIC (CMP)                        9/9/2020 12:00:00 AMCDT                      Marana, Rhea NP




Stacey Ridley Charge RNPOSTEDON 8/24/2020 10:55:06 PM CDT                                                              Type: MEDICAL
Call out to NP oncall to inform of pt return from hospital. Orders received for docusate sodium 100mg po daily X7 days. Ibuprofen
600 mg po PRN pain. Orders noted and carried out.


Robert Hunt III RNPOSTEDON8/15/2020 6:31:47 PM CDT                                                                     Type: MEDICAL
Sick call slip rcv'd this afternoon c/o lethargy, skin itchy/sensitive, abd pressure, dizzy, dark urine. Info and labs e-mailed to Rhea
Marana, NP. Per NP, pt will be taken to the ER. Shift command advised and due to today's extreme staff shortage transport will be
at the 1800 hr. shift change. Paperwork prepared including transfer summary, all labs, and treatment referral form.


Heather Sanchez RNPOSTEDON8/14/2020 7:05:43 PM CDT                                                                     Type: MEDICAL
Per reported c/o abdominal discomfort and generalized skin itching, orders entered into EMAR per on-call provider. Lab results
pending.


Ariadne Romero LVN POSTED ON 8/14/2020 1:01:39 PM CDT                                                                  Type: MEDICAL
observed skin during med pass and cont to have jaundice. VS are completed for 0900. pt c/o Upper stomach discomfort. states "i
feel like there's a pressure on myupper stomach. I have been feeling this wayfor a while now" charge nurse was notifed.
collected urine this am. will cont to monitor.


SOAP NOTE BY: Rhea Marana NP POSTED ON8/12/2020 4:18:10 PM CDT                                                         Type: MEDICAL

Subjective

pt reports he had abd pain last week for about 2.5 days, denies n/v, diarrhea, constipation or loss of appetite
no current symptoms
no known medical hx
onset of jaundice maybe a 1-2 days ago
denies use/abuse of drugs, etoh
had Hep Avaccination in Germanyand 1 Hep B ( per pt, complete series of Hep B is only2 shots)
        WEIGAND, RUBEN (P00221172) 2000001825
                Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 49 of 143 Type: MEDICAL
Robert Hunt III RN POSTED ON6/15/2020 3:11:05 PM CDT

Provider's response written on sick-call slip, scanned & attached, then returned to pt.


Duanie Boltron LVN POSTED ON 3/28/2020 7:36:54 AM CDT                                                               Type: MEDICAL
Pt prefers to have his contact lens when he is fullyawake.


Duanie Boltron LVN POSTED ON 3/27/2020 7:36:52 AM CDT                                                               Type: MEDICAL
Pr prefers to have his contact lens given to him during morning med-pass. Stated that it's too earlyto wear contacts at 0500.


Sairel Payan RN POSTED ON 3/24/2020 6:34:50 PM CDT                                                                  Type: MEDICAL
Patient coming back from court. Temperature: 97.5


Tanya Cocker LVNPOSTEDON 3/19/2020 6:28:59 PM CDT                                                                   Type: MEDICAL
Pt signed inmate property formed today at 1600, informed daily contacts will be kept with med nurse and offered everyday. Pt
request " I want to get contacts after breakfast , because I do have myglasses"


Stacey Ridley Charge RNPOSTEDON 3/13/2020 11:01:25 PM CDT                                                           Type: MEDICAL
Delayed entry for 3/13/20201825- Pt returned from court, COVID-19 screening performed. Pt is afebrile/asymptomatic at present.
Supplemental Intake Screening Form completed.




       WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 50 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 51 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 52 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 53 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 54 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 55 of 143
7062.    Case 1:20-cr-00188-JSR   Document 98-3 Filed 09/24/20 Page 56 of 143

Responsible Party:
NaphCare (Be advised, if the patient has Medicaid or private insurance, the payor
may not be NaphCare)
Electronic:
EDI 5010 Format Payer ID 58182


Mail:
NaphCare, Inc.
Attn: Claims Department
2090 Columbiana Rd, Suite 4000
Birmingham, AL 35216


*It is necessary that the patient is not made aware of any appointment scheduling
information*




        WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 57 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 58 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 59 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 60 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 61 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 62 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 63 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 64 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 65 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 66 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 67 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 68 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 69 of 143
  Test Name Case 1:20-cr-00188-JSR
                              Value Document 98-3 Filed
                                    Range Flags         09/24/20
                                                      Status       Page Time
                                                             Observation 70 of 143
      NOTE: The specimen submitted was SLIGHTLY hemolyzed. Some results may

            be affected. Please resubmit as needed.


NON FASTING

NOTE: SST tube submitted was inadequately spun. Serum was found to
contain RBCs. Certain tests, e.g. Glucose, may be decreased while
others e.g. Potassium or LDH may be elevated.




      WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 71 of 143
  Test Name Case 1:20-cr-00188-JSR
                              Value Document 98-3 Filed
                                    Range Flags         09/24/20
                                                      Status       Page Time
                                                             Observation 72 of 143
  BUN (BRLI: 0049-7)                        12 mg/dL     6-20                       Final    8/13/2020 1:22:00 PM CDT

  Creatinine (BRLI: 0070-3)                 1.10 mg/dL 0.67-1.31                    Final    8/13/2020 1:22:00 PM CDT

  e-GFR (BRLI: 090013-4)                    85 mL/min >or=60                        Final    8/13/2020 1:22:00 PM CDT

  e-GFR, African American (BRLI: 090015-9) 99 mL/min >or=60                         Final    8/13/2020 1:22:00 PM CDT

  BUN/Creat Ratio (BRLI: 1427-4)            10.9 Ratio 10.0-28.0                    Final    8/13/2020 1:22:00 PM CDT

       NOTE: Elevated IgG results of >2800 mg/dL may cause

             interference with the Total Bilirubin assay and

             cause a falsely elevated value.

       NOTE: Elevated serum paraproteins, chiefly of the IgM type, may

             cause interference with direct and total bilirubin assays,

             and cause a falsely elevated value.

  Calcium (BRLI: 0050-5)                    9.7 mg/dL 8.6-10.4                      Final    8/13/2020 1:22:00 PM CDT

  Bilirubin, Total (BRLI: 0043-0)           9.4 mg/dL <1.2         Above High Normal Final   8/13/2020 1:22:00 PM CDT

  Alk Phos (BRLI: 0185-9)                   194 U/L      40-156    Above High Normal Final   8/13/2020 1:22:00 PM CDT

       NOTE: The result for ALT has been confirmed by repeat analysis.

  AST (BRLI: 0146-1)                        110 U/L      <40       Above High Normal Final   8/13/2020 1:22:00 PM CDT

       NOTE: Serum specimen ICTERIC. This may affect results.

  ALT (BRLI: 0147-9)                        608 U/L      <41       Above High Normal Final   8/13/2020 1:22:00 PM CDT

  Note ID       Comments

  77            NOTE: The result for ALT has been confirmed by repeat analysis.

  67            NOTE: Elevated IgG results of >2800 mg/dL may cause

  68                   interference with the Total Bilirubin assay and

  69                   cause a falsely elevated value.

  71            NOTE: Elevated serum paraproteins, chiefly of the IgM type, may

  72                   cause interference with direct and total bilirubin assays,

  73                   and cause a falsely elevated value.



PATIENT FASTING




       WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 73 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 74 of 143




WEIGAND, RUBEN (P00221172) 2000001825
PMR                                                                          Page 1 of 2
            Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 75 of 143



UNITED STATES MARSHALS SERVICE
CENTRAL DIS TRICT OF CALIFORNIA
PMR#: 272142                                                              TEL _____________ FAX______

                      PRISONER MEDICAL REQUEST
 TO BE COMPLETED BYDETENTION FACILITYAND USMS DISTRICT OFFICE (as applicable):
        NON-EMERGENCIES: Prior to seeking outside medical attention for a prisoner, complete form and fax to USMS
        District Office at fax number above. USMS will notify you of approval or denial of the request.
        EMERGENCIES: obtain treatment, notify USMS as soon as possible and fax this form within 24 hrs.
 Prisoner name: WEIGAND, RUBEN                         USMS No.: 79370-112                       DOB:
 Private Insurance: YES     NO        If yes, Provider Name:
 Detention Facility: Loca l Medical Fa cility                    Contact Person: kitlis munoz
 Telephone No.: (714) 245-8678                            Fax No.: () -
 Date & Time USMS Notified of Request: 8/27/2020 2:49:00 P M
 Description of Requested Service(s) or Hospitalization and Reason for Service(s):
        Attach Medical or Dental Notes to Support Request or note below if Court-ordered.
        Over The Counter (OTC) medications are covered by the per diem rate as part of inside medical care.
        OTCs should be provided by the jail without additional cost to the USMS.

 GASTRO
 Urgency of Request: Emergency-Notification           Urgent (< 2 wks)           Routine (2-6 wks)
                        Standard (>6 wks)       Hospitalization Admission
 Date of Admission:
Facility/ Hospital/ Pharmacy providing service: AGMC                               Appt. Date:
Hospital Point of Contact:                                                          Phone No.:
 Health Care Provider providing service: GAS TRO                                   Appt. Date:
    NOTE: By law, USMS pays no more than Medicare rates. By policy, it is district responsibility to obtain
    Medicare rates. Medical Management Branch has 5 business days, after receipt of all required medical
                             documentation, to review any non-emergent care.


 TO BE COMPLETED BYUSMS DISTRICT OFFICE:
 Medical Request is: Approved      Referred to MMB          (Districts are not authorized to deny medical
 requests)
 District Representative Signature: KG                                               Date: 8/27/2020 2:49:30 P M
 Deputies Handling Prisoner: Contra ct Gua rds                               /


 TO BE COMPLETED BYUSMS MEDICAL MANAGEMENT BRANCH (MMB):
 MMB REVIEW: Approved
 MMB and Physician Comments:
 GI consult, for biliary stent removal, approved at this time. If further testing, treatment or surgery is required
 please submit another ePMR with supporting objective medical documentation/ notes, lab results, x-rays,
 diagrams, proposed tx plan, etc. for review by MMB prior to care. Thank you.
   WEIGAND, RUBEN (P00221172) 2000001825
https://ows.doj.gov/OWS/eactionformcontents.ashx?Action=Print+PMR&FolderID=00000... 8/28/2020
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 76 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 77 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 78 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 79 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 80 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 81 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 82 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 83 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 84 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 85 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 86 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 87 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 88 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 89 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 90 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 91 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 92 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 93 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 94 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 95 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 96 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 97 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 98 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 99 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 100 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 101 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 102 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 103 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 104 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 105 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 106 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 107 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 108 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 109 of 143




WEIGAND, RUBEN (P00221172) 2000001825
    Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 110 of 143




WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 111 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 112 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 113 of 143
Name       Case 1:20-cr-00188-JSR
                Username      Date Document Type
                                            98-3 Filed 09/24/20  Page 114 of 143
                                                              Reason
DAILYCONTACTS   sally.eagleman    7/29/2020 10:49:28 Other            on locked down
                                  AM
DAILYCONTACTS   maria.teodoro     7/27/2020 10:20:12 Other
                                  AM
DAILYCONTACTS   ruby.reynosa      7/26/2020 11:02:16 Other            mod will be on lock down todayall day
                                  AM
DAILYCONTACTS   ruby.reynosa      7/25/2020 11:16:22 Administered
                                  AM
DAILYCONTACTS   tanya.cocker      7/24/2020 10:41:14 Administered
                                  AM
DAILYCONTACTS   tanya.cocker      7/23/2020 11:29:26 Refused
                                  AM
DAILYCONTACTS   sally.eagleman    7/22/2020 10:39:47 Administered
                                  AM
DAILYCONTACTS   sally.eagleman    7/21/2020 11:00:00 Administered
                                  AM
DAILYCONTACTS   sally.eagleman    7/20/2020 11:00:00 Administered
                                  AM
DAILYCONTACTS   kevin.ortega      7/18/2020 10:58:32 Other
                                  AM
DAILYCONTACTS   ruby.reynosa      7/17/2020 12:12:26 Other            lock down doesnt need
                                  PM
DAILYCONTACTS   tanya.cocker      7/16/2020 12:02:40 Administered
                                  PM
DAILYCONTACTS   ruby.reynosa      7/15/2020 11:29:35 Other            NOT NEEDED
                                  AM
DAILYCONTACTS   sally.eagleman    7/14/2020 1:15:06   Other           pt on locked down
                                  PM
DAILYCONTACTS   sally.eagleman    7/14/2020 11:17:12 Administration   on ,ock done / Cancelation Note: eorrr
                                  AM                 Cancelled
DAILYCONTACTS   araceli.badajoz   7/12/2020 10:18:03 Administered
                                  AM
DAILYCONTACTS   ruby.reynosa      7/11/2020 11:17:22 Refused
                                  AM
DAILYCONTACTS   tanya.cocker      7/9/2020 11:16:20   Refused
                                  AM
DAILYCONTACTS   cindy.urrutia     7/8/2020 12:45:35   Administered
                                  PM


       WEIGAND, RUBEN (P00221172) 2000001825
Name       Case 1:20-cr-00188-JSR
                Username      Date Document Type
                                            98-3 Filed 09/24/20  Page 115 of 143
                                                              Reason
DAILYCONTACTS   sally.eagleman   6/10/2020 11:00:00 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/10/2020 10:23:42 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/8/2020 11:08:36   Administered
                                 AM
DAILYCONTACTS   ruby.reynosa     6/7/2020 10:56:42   Administered
                                 AM
DAILYCONTACTS   jonathan.montes 6/6/2020 10:52:00    Administered
                                AM
DAILYCONTACTS   ariadne.romero   6/4/2020 12:29:55   Administered
                                 PM
DAILYCONTACTS   ariadne.romero   6/3/2020 11:41:53   Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/2/2020 11:11:31   Administered
                                 AM
DAILYCONTACTS   sally.eagleman   6/1/2020 11:17:46   Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/30/2020 10:21:23 Refused         states "I dont need it on weekends"
                                 AM
DAILYCONTACTS   ariadne.romero   5/29/2020 10:18:14 Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/28/2020 11:57:31 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   5/25/2020 11:27:04 Administered
                                 AM
DAILYCONTACTS   kevin.ortega     5/24/2020 11:43:58 Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/22/2020 10:23:09 Administered
                                 AM
DAILYCONTACTS   ariadne.romero   5/21/2020 10:13:16 Administered
                                 AM
DAILYCONTACTS   bronwyn.aldea    5/20/2020 12:00:43 Administered
                                 PM
DAILYCONTACTS   bronwyn.aldea    5/19/2020 11:11:34 Administered
                                 AM
DAILYCONTACTS   sally.eagleman   5/18/2020 11:28:43 Administered
                                 AM


       WEIGAND, RUBEN (P00221172) 2000001825
Name       Case 1:20-cr-00188-JSR
                Username      Date Document Type
                                            98-3 Filed 09/24/20  Page 116 of 143
                                                              Reason
DAILYCONTACTS   irene.masina      4/18/2020 9:59:42   Other          wearing glasses
                                  AM
DAILYCONTACTS   tanya.cocker      4/16/2020 11:51:40 Administered
                                  AM
DAILYCONTACTS   sally.eagleman    4/14/2020 11:33:52 Administered
                                  AM
DAILYCONTACTS   sally.eagleman    4/13/2020 11:00:00 Administered
                                  AM
DAILYCONTACTS   brisseth.rivera   4/11/2020 11:34:35 Administered
                                  AM
DAILYCONTACTS   ariadne.romero    4/9/2020 10:10:46   Administered
                                  AM
DAILYCONTACTS   sally.eagleman    4/8/2020 11:39:58   Administered
                                  AM
DAILYCONTACTS   sally.eagleman    4/7/2020 11:35:04   Administered
                                  AM
DAILYCONTACTS   sally.eagleman    4/6/2020 11:00:00   Administered
                                  AM
DAILYCONTACTS   kevin.ortega      4/5/2020 11:33:21   Administered
                                  AM
DAILYCONTACTS   ruby.reynosa      4/4/2020 12:37:23   Administered
                                  PM
DAILYCONTACTS   tanya.cocker      4/2/2020 12:27:25   Administered
                                  PM
DAILYCONTACTS   sally.eagleman    4/1/2020 11:44:06   Administered
                                  AM
DAILYCONTACTS   sally.eagleman    3/30/2020 1:16:54   Administered
                                  PM
DAILYCONTACTS   kevin.ortega      3/29/2020 11:40:55 Administered
                                  AM
DAILYCONTACTS   ariadne.romero    3/28/2020 11:00:00 Administered
                                  AM
DAILYCONTACTS   duanie.boltron    3/27/2020 7:34:45   Refused
                                  AM
DAILYCONTACTS   jessica.miller    3/26/2020 7:39:21   Administered
                                  AM
DAILYCONTACTS   ariadne.romero    3/25/2020 7:00:00   Administered   LATE ENTRY
                                  AM


       WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 117 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 118 of 143
           Case
Progress Notes   1:20-cr-00188-JSR
               -WEIGAND,            Document
                          RUBEN (P00221172)    98-3 Filed 09/24/20 Page 119 of 143
                                            2000001825


Rhea Marana NP POSTED ON 9/18/2020 11:05:08 AM CDT                                                                   Type: MEDICAL
Liver enzymes trending down.


Angela Murillo LVN POSTED ON 9/13/2020 5:58:56 PM CDT                                                                Type: MEDICAL
Provided contact case to patient


Sairel Payan RN POSTED ON 9/7/2020 12:43:01 PM CDT                                                                   Type: MEDICAL
Per NP, cleared for housing.
Denies SOB, No c/o symptoms. temp: 97.0


Rhea Marana NP POSTED ON 8/26/2020 10:22:03 AM CDT                                                                   Type: MEDICAL
Pt was sent out to the hospital on 8/16/20, retunred on 8/24/20, placed on 14 day precaution isolation (confimred with mod CO,
according to notations), temp. check scheduled.


SOAP NOTE BY: Rhea Marana NP POSTED ON8/25/2020 12:41:04 PM CDT                                                      Type: MEDICAL

Subjective

 saw the pt post-admission to the hospital for jaundice and markedlyelevated liver enzymes
 8/19- choledocholethiasis s/p ERCP with biliarystent placement
 8/22- lap chole

Objective

    BP: 104/67     Temp: 96        Pulse: 86      Resp: 20       Wt: 181        Sa02: 98       BS: na         Pain: 0


 cardio-rrr
 lungs- ctab
 abd- 3 lap incisions noted with dermabond, no ssxof infection notes (Staff presen tduring exam)
 eyes- slightlyicteric

Assessment

 choledocholithiasis s/p lap chole


Plan

 pain med prn
 hand hygiene
 instructed to let dermabond fall of byitself; do not touch/manipulate surgical incision sites; report anyssxof infection asap
       WEIGAND, RUBEN (P00221172) 2000001825
              Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 120 of 143
Objective

    BP: 127/87     Temp: 97      Pulse: 79      Resp: 20      Wt: 198        Sa02: 98      BS: na         Pain: 0


cardio-rrr
lungs- ctab
skin- jaundiced (light yellow)
eyes- icteric sclera


Assessment

jaundice of unknown etiology


Plan

labs drawn today
avoid fattyfoods
report anyCOC to Medical asap
f/u once lab results are out

Education

as above




MarthaSarahi Gonzalez Charge RN POSTED ON8/11/2020 2:44:55 PM CDT                                                Type: MEDICAL
Was called bymod officer. Per officer pt has been looking yellow. His eyes and skin. Saw pt at MPR. Per pt last week before
wednesdayhe had some pain at his mid abdomen. Then it got better. No more pain at this time. Per pt since last week
wednesdayhe hasn't been feeling himself. More tired and not normal. Unable to eplaine further symptoms due to language
barrier. Per pt other cellmates have told him that his skin and eyes are yellow. Denies anyother concern or symptom. Per pt he
has never had a historyof anyliver condition. He doesn't have anytattoos or has shared needles before. Denies n/v, states he is
having normal BM's and urinating okay. Food intake is normal. Informed Np Rhea new orders for blood work in place. VS 118/76,
78,20,98%RA, 0/10.


Sally Eagleman LVN POSTED ON7/14/2020 12:40:59 PM CDT                                                    Type: MENTAL HEALTH
new contact reviced im signed for them


Sally Eagleman LVN POSTED ON6/15/2020 4:40:29 PM CDT                                                             Type: MEDICAL
per shift comand Monreal and chief securityTeron pt can have both glasses and contacts



       WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 121 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 122 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 123 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 124 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 125 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 126 of 143
                Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 127 of 143
Current Allergies
No Known Drug Allergy, No Known Food Allergy


CURRENT MEDICATIONS
Cimetidine Oral 400 MG(QTY: 1) (QAM: 0900) 8/15/2020 - 8/15/2020


Loratadine Oral 10 MG(QTY: 1) PRN (QAM) 8/15/2020 - 8/28/2020




Referring Provider:
Marana, Rhea


Destination ER/Hospital:
Western Medical Center - Santa Ana


JAIL CLINIC STAFF:
Send a printed copy of this form and any relevant progress notes, labs, and
studies with EMS or the transporting officer.
EMERGENCY DEPARTMENT PROVIDER:
For continuity of care, please give the officer a copy of your evaluation and
treatment
recommendations to return with the patient to the jail facility.


Procedures and treatments other than those specified or required to diagnose and
treat
the reason for referral, as listed above, may not be performed without prior
approval by
NaphCare, Inc. by calling (205) 536-8510 (during business hours) or calling the jail
clinic (after business hours).


A copy of Clinical Documentation Related to this visit must be faxed to (205) 521-
       WEIGAND, RUBEN (P00221172) 2000001825
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 128 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 129 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 130 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 131 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 132 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 133 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 134 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 135 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 136 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 137 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 138 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 139 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 140 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 141 of 143
Case 1:20-cr-00188-JSR Document 98-3 Filed 09/24/20 Page 142 of 143
Test NameCase 1:20-cr-00188-JSR
                           Value Document
                                   Range  98-3
                                           FlagsFiled 09/24/20
                                                 Status          PageTime
                                                         Observation   143 of 143
                        Hepatitis B Result Interpretation

                             (for reference use only)

      Marker               LI/EA*   Acute    Past   Chronic     HBV Vacc.

    ******************************************************************

    HBsAg                   +       +         -         +            -

    HBeAg                   +       +         -        +/-           -

    HEP.B.CORE AB,IgM       -       +         -         -            -

    HEP.B.CORE AB.          -       +         +         +            -

    HBeAb                   -       -        +/-       +/-           -

    HBsAb                   -       -        +/-        -            +
    *Late Incubation/Early Acute

    NOTE: In remote past infection, HBsAb level may be Negative or

    Non-Reactive in some patients.

HEP. B SURF. Ag (BRLI: 0106-5)              Non-Reactive Non-Reactive              Final       8/15/2020 10:26:00 AM CDT

                        Hepatitis B Result Interpretation

                             (for reference use only)

      Marker               LI/EA*   Acute    Past   Chronic     HBV Vacc.

    ******************************************************************

    HBsAg                   +       +         -         +            -

    HBeAg                   +       +         -        +/-           -

    HEP.B.CORE AB,IgM       -       +         -         -            -

    HEP.B.CORE AB.          -       +         +         +            -

    HBeAb                   -       -        +/-       +/-           -

    HBsAb                   -       -        +/-        -            +

    *Late Incubation/Early Acute

    NOTE: In remote past infection, HBsAb level may be Negative or
    Non-Reactive in some patients.

HEP C Ab. (S/CO RATIO) (BRLI: B787-3)       0.16             <0.80                 Final       8/15/2020 10:29:00 AM CDT

HEP. C Ab. (BRLI: B788-1)                   Non-Reactive Non-Reactive              Final       8/15/2020 10:29:00 AM CDT


Comprehensive Metabolic Panel (3427-2)                                                             Resulted: 8/11/2020 10:02:00 PM CDT

Specimen Collection Date:                                                8/11/2020 10:02 PM CDT

Test Name                                   Value       Range        Flags             Status Observation Time
Glucose (BRLI: 1976-0)                      79 mg/dL    70-99                          Final      8/13/2020 1:22:00 PM CDT

Total Protein (BRLI: 0135-4)                7.1 g/dL    6.6-8.7                        Final      8/13/2020 1:22:00 PM CDT

Albumin (BRLI: 0033-1)                      4.9 g/dL    3.5-5.2                        Final      8/13/2020 1:22:00 PM CDT

Globulin (BRLI: 1753-3)                     2.2 g/dL    1.7-3.7                        Final      8/13/2020 1:22:00 PM CDT

A/G Ratio (BRLI: 0641-1)                    2.2 Ratio 1.1-2.9                          Final      8/13/2020 1:22:00 PM CDT

Sodium (BRLI: 0148-7)                       141 mmol/L 136-145                         Final      8/13/2020 1:22:00 PM CDT

Potassium (BRLI: 0129-7)                    4.1 mmol/L 3.5-5.5                         Final      8/13/2020 1:22:00 PM CDT

Chloride (BRLI: 0057-0)                     97 mmol/L 98-107         Below Low Normal Final       8/13/2020 1:22:00 PM CDT

CO2 (BRLI: 0052-1)                          30 mmol/L 22-29          Above High Normal Final      8/13/2020 1:22:00 PM CDT


    WEIGAND, RUBEN (P00221172) 2000001825
